Title: From Alexander Hamilton to Jeremiah Wadsworth, 8 November 1796
From: Hamilton, Alexander
To: Wadsworth, Jeremiah



New York Nov 8. 1796
Dr Sir

A few days since I wrote you my opinion concerning the good policy of supporting faithfully Pinckney as well as Adams.

The following extract of a letter from Mr. Wolcott of the 6th instant serves to confirm it—
“The Fœderal Ticket is lost in this State. There are still hopes that Mr. Adams will be elected but nothing more. I hope Mr. Pinckney will be supported as the next best thing which can be done. Pray write to our Eastern Friends.”
Yrs. truly

A Hamilton

